Citation Nr: 0006622	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  94-31 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased evaluation for pulmonary 
obstructive disease (COPD) currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July to August 1986 
and from July 1989 to April 1993.  He served in the Persian 
Gulf from September 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1993 rating decision by the 
Montgomery, Alabama, regional office (RO) of the Department 
of Veterans' Affairs (VA) granted a 10 percent compensable 
rating for COPD, and denied service connection for a 
sinusitis.

The veteran testified in December 1994 RO hearing and before 
an alternate hearing officer in November 1996.  

In March 1999 the Board REMANDED the veteran's claims to the 
RO for procedural issues.  The RO completed the development 
required by the Board.  The issue of an increased evaluation 
for COPD will be discussed in the Remand portion of this 
decision.  


FINDING OF FACT

The veteran's sinusitis is of service origin.


CONCLUSION OF LAW

Sinusitis was incurred during active duty.  38 U.S.C.A. 
§§ 1110, 11131, 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the veteran's service treatment records (SMR's) 
reflects that he was treated in December 1991 for a nasal 
discharge.  On the March 1993 report of medical history 
recorded in conjunction with the separation examination, the 
veteran listed sinusitis.  The examination clinically 
evaluated the sinuses as normal. 

A VA examination was conducted in June 1993.  The clinical 
history indicated that when stationed in Saudi Arabia he had 
been constantly exposed to dust, sand, and smoke from oil 
well fires.  He reported shortness of breath.  The pertinent 
diagnosis was COPD.  A VA examination was conducted in April 
1994 to evaluate the COPD.  At that time the veteran stated 
that he was taking sinus medications.  

A VA examination was conducted in April 1994.  At that time 
the veteran stated that while in the Persian Gulf he worked 
in food service, which followed the fighting troops into 
Iraq.  The veteran was exposed to heavy smoke from the oil 
and gas fires.  The veteran has had some chronic sinusitis 
since 1991.  He frequently had a runny nose.  For the last 
year, he has had epistaxis about 1 to 2 times per month.  He 
reported that he had never had a problem such as this before.  
The veteran reported several other symptoms, to include sinus 
and lung complaints.

A VA ear examination was conducted in November 1994.  At that 
time the veteran gave a history of bronchitis and sinusitis.  
He reported that he had approximately 1 to 3 sinus infections 
per year with symptomatology including nasal congestion, 
postnasal drainage, maxillofacial headaches and occipital 
headaches.  He also reported occasional fullness or clogging 
of his ears when he had sinus infection or nasal congestion, 
which caused him to have some nonpulsatile tinnitus.  The 
veteran also had occasional dizziness with this clogging.  He 
was exposed to oil that had burned while in Saudi Arabia as 
well as possible chemical warfare.

The examination of his nasal cavity showed his mucosas were 
slightly edematous and erythematous.  The right nasal passage 
appeared to be more narrow and more inflamed than his left.  
The veteran was sneezing and coughing up carbonious sputum 
while over in the Gulf War secondary to his exposure. 

The impression was of rhinitis and sinusitis most likely 
caused from exposure to burning oil or chemical toxins in the 
Gulf War.  His otologic symptoms were from Eustachian tube 
inflammation and blockage secondary to his inflammation of 
his nose.  

A VA general examination was conducted in November 1994.  X-
rays showed frontal sinusitis.  The diagnosis was chronic 
frontal sinusitis.  Subsequently the veteran received 
treatment at a VA facility for several disorders, to include 
sinusitis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), in 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board is also satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim has been met.

The veteran's statements describing the symptoms associated 
with the reported sinusitis are competent.  While the veteran 
is qualified to report his symptoms, he is not competent, in 
the absence of evidence demonstrating that he has medical 
training or expertise, to render medical findings or 
opinions.  Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

To summarize, the veteran was seen in December 1991 for a 
nasal discharge.  Additionally, at the time of the separation 
examination he gave a history of sinusitis.  During the April 
1994 VA examination he indicated that he was taking sinus 
medication.  This is approximately one year after service.  
The VA examiner in November 1994 rendered an opinion that the 
sinusitis most likely caused from exposure to burning oil or 
chemical toxins in the Gulf War.  The Board finds that such 
exposure is consistent with service in the Persian Gulf 
during the conflict and subsequent records confirm the 
presence of sinusitis.  Thus, the Board concurs with this 
opinion.  Accordingly, it is the Board's judgment that the 
sinusitis is of service origin. 


ORDER

The claim of entitlement to service connection for sinusitis 
is granted.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected COPD constitutes a plausible or 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

The Court has held that the duty of the VA to assist veterans 
in the development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), requires that 
the VA accomplish additional development of the record, to 
include obtaining the report of an adequate VA examination, 
if it finds that the record currently before it is 
inadequate.  Additionally, the VA is statutorily obligated to 
assist the veteran in the development of a well-grounded 
claim.  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1991).

During the course of the appeal, the VA amended the criteria 
for rating respiratory disorders, including COPD.  The new 
criteria place substantial emphasis on the results of 
pulmonary function testing.  These amendments became 
effective on October 7, 1996.

The record reflects that the pulmonary function tests 
conducted during the most recent VA compensation examination 
in December 1996 and at the VA outpatient clinic May 1998, 
and January 1999 did not include all the appropriate tests 
that that are required under the revised rating criteria, 
Diagnostic Code 6604.
Diagnostic Code 6604 provides that COPD will be evaluated 
using the following tests: (1) the Forced Expiratory of 
Volume in one second (FEV-1); (2) the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC); (3) the Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)); or 
(4) a maximum oxygen consumption measured in ml/kg/minute 
with a cardiorespiratory limit.  The pulmonary function tests 
in December 1996, May 1998, and January 1999 did not include 
the maximum oxygen consumption measured in ml/kg/minute with 
a cardiorespiratory limit.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to current 
treatment for the COPD.  The RO should 
then obtain all records which are not on 
file.

3.  The RO should request the VA medical 
facility in Montgomery, Alabama to 
furnish copies of any additional 
treatment records covering the period 
from March 25, 1999 to the present, to 
include the results of pulmonary function 
test scheduled for March 30, 1999. 

4.  A VA examination should be conducted 
by a specialist in respiratory disorders 
in order to determine the nature and 
severity of his service- connected COPD.  
The claims folder, to include a copy of 
the changes to the respiratory system 
section of the rating schedule, effective 
October 7, 1996 and a copy of this Remand 
must be made available to the examiner 
for review before the examination.  It is 
requested that the veteran obtain a 
detailed history concerning the veteran's 
complaints and symptoms.  In addition to 
pulmonary function tests, all other 
indicated special studies should be 
accomplished.  The examiner should also 
be asked to provide specific comments, to 
the extent possible, attributing all 
findings and symptoms to the veteran's 
COPD.  When making the final diagnosis, 
the RO should request that the examiner 
specifically state whether the veteran is 
suffering from pronounced, severe, 
moderate, or mild COPD.  See 38 C.F.R. 
Part 4, Diagnostic Code 6603, in effect 
prior to October 1996. A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria per Karnas v. Brown, 6 
Vet.App. 101 (1993).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, to include the old rating criteria for 
respiratory disorders, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals





 



